           Case 1:18-cv-05955-VEC Document 36 Filed 01/03/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                       USDC SDNY
                                                                    DOCUMENT
 -------------------------------------------------------------- X   ELECTRONICALLY FILED
 NICOLE BURGESS,                                                :   DOC #:
                                                                :   DATE FILED: 1/3/2019
                                              Plaintiff,        :
                                                                :       18-CV-5955 (VEC)
                            -against-                           :
                                                                :      ORDER TO SHOW
 TWO CHARLTON OWNERS CORP. and                                  :    CAUSE WHY THIS CASE
 CHARLTON OWNERS CORP.;                                         :      SHOULD NOT BE
                                                                :        DISMISSED
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 17, 2018, in a separate case pending before the undersigned

brought by Plaintiff Burgess alleging violations of the Americans with Disabilities Act, the Court

ordered counsel for Plaintiff, Stuart H. Finkelstein, Esq., to show cause why that case should not

be dismissed and why other sanctions should not be imposed upon him and Plaintiff Burgess for

repeated failures to comply with this Court’s discovery orders, see Order to Show Cause [Dkt.

57], Burgess v. Goodman, No. 18-CV-6584 (S.D.N.Y. Dec. 17, 2018); see also Order [Dkt. 52],

Burgess v. Goodman, No. 18-CV-6584 (S.D.N.Y. Nov. 28, 2018) (cataloging Mr. Finkelstein’s

repeated failures to comply with this Court’s discovery orders in this and two other, similar cases

before the undersigned);

        WHEREAS on December 26, 2018, in response to that order to show cause, Mr.

Finkelstein submitted an affidavit and memorandum of law stating, among other things, that

“Plaintiff [Burgess] has been unavailable for [him] to obtain her authorization for her medical

records”; that since the initial pretrial conference in this matter, Mr. Finkelstein has “been unable

to communicate with Plaintiff and therefore unable to secure the medical authorization”; and that

although “[i]t would certainly be in the case’s best interest to comply,” Mr. Finkelstein is
          Case 1:18-cv-05955-VEC Document 36 Filed 01/03/19 Page 2 of 3



“unable to do so at this point in time,” Aff. of Stuart Finkelstein in Opp. re: Order to Show Cause

[Dkt. 59], Burgess v. Goodman, No. 18-CV-6584 (S.D.N.Y. Dec. 26, 2018) at 1-2; and

       WHEREAS Plaintiff Burgess is plaintiff to five ADA Complaints pending in this district

(see Burgess v. Two Charlton Owners Corp., 18-CV-5955 (VEC); Burgess v. Bartocci, 18-

CV4691 (PGG); Burgess v. Jakobson, 18-CV-5001 (GBD); Burgess v. Goodman, No. 18-CV-

6584 (VEC); Burgess v. Sixth Street Assoc., 18-CV-7405 (KPF)), and Mr. Finkelstein is her

attorney in all of them,

       IT IS HEREBY ORDERED that no later than January 11, 2019, Mr. Finkelstein must

submit an affidavit, signed under penalty of perjury, specifying (1) when he last had contact with

Plaintiff Burgess and (2) precisely what efforts he has made to contact her since their last

communication. Vague statements—e.g., “Plaintiff has been unavailable for me to obtain her

authorization for her medical records”—are insufficient.

       IT IS FURTHER ORDERED that no later than January 11, 2019, Mr. Finkelstein must

file a memorandum of law showing cause why this case should not be dismissed because Mr.

Finkelstein has lost all contact with his client, the Plaintiff. No more than fourteen days after Mr.

Finkelstein submits his responses to this order, counsel for Defendants may file any submissions,

motions, or applications, by letter/s supported by affidavits consistent with Local Civil Rule

7.1(a)(2), bearing on the appropriate disposition of this case in light of Mr. Finkelstein’s apparent

inability to communicate with his client. Courtesy copies of any papers filed shall be sent to the

Court. Should Defendants make any submissions in response to this order, Mr. Finkelstein shall,

within seven days, file and provide the Court with courtesy copies of any additional materials he

believes the Court should consider. The Court will then determine whether this case shall be

dismissed.



                                                  2
          Case 1:18-cv-05955-VEC Document 36 Filed 01/03/19 Page 3 of 3



       IT IS FURTHER ORDERED that all other proceedings in this case, including court-

annexed mediation, are STAYED pending resolution of proceedings arising from this order.

       IT IS FURTHER ORDERED that no later than January 7, 2019, Mr. Finkelstein must

file a letter in Nos. 18-CV4691 (PGG), 18-CV-5001 (GBD), and 18-CV-7405 (KPF)), notifying

the Judge presiding over each case that Mr. Finkelstein has lost contact with Plaintiff Burgess.

To each letter, Mr. Finkelstein must append a copy of this order. By the same date, Mr.

Finkelstein must file a letter with the undersigned affirming that he has filed the required letters

consistent with this order.

SO ORDERED.
                                                           ________________________
Date: January 3, 2019                                         VALERIE CAPRONI
      New York, New York                                    United States District Judge




                                                  3
